                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 1 of 15 Page ID #:46


                                       1   CHARLES PARKIN, City Attorney
                                           MATTHEW M. PETERS, Deputy City Attorney
                                       2   State Bar No. 306959
                                           411 West Ocean Boulevard, 9th Floor
                                       3   Long Beach, California 90802-4664
                                           Telephone: (562) 570-2200
                                       4   Facsimile: (562) 436-1579
                                       5   Attorneys for Defendants
                                           CITY OF LONG BEACH, FERNANDO ARCHULETA, AMANDA AKNIN and
                                       6   ALFREDO CHAIREZ
                                       7
                                       8
                                       9
                                      10                        UNITED STATES DISTRICT COURT

                                      11                      CENTRAL DISTRICT OF CALIFORNIA

                                      12
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                           JOSE ENCINAS,                                  Case No.: 2:20-cv-06988 GJS
   Long Beach, CA 90802-4664




                                      13
                                                              Plaintiff,                  Honorable Gail J. Standish
                                      14
                                                 vs.                                      DEFENDANTS, CITY OF LONG
                                      15                                                  BEACH, FERNANDO
                                           CITY OF LONG BEACH; SALVADOR                   ARCHULETA, AMANDA AKNIN,
                                      16   ALATORRE; ALFREDO CHAIREZ;                     AND ALFREDO CHAIREZ’S
                                           FERNANDO ARCHULETA; AMANDA                     ANSWER TO COMPLAINT; JURY
                                      17   AKNIN, and DOES 1 through 10, inclusive,       DEMAND
                                      18                      Defendants.
                                                                                          Complaint Filed: August 3, 2020
                                      19                                                  Trial Date:      None
                                      20
                                      21
                                                 COMES NOW, Defendants, CITY OF LONG BEACH (“CITY”), a municipal
                                      22
                                           corporation, FERNANDO ARCHULETA (“ARCHULETA”), AMANDA AKNIN
                                      23
                                           (“AKNIN”), and ALFREDO CHAIREZ (“CHAIREZ”) (collectively “answering
                                      24
                                           Defendants”), and answering Plaintiff JOSE ENCINAS’ (“Plaintiff” or “ENCINAS”)
                                      25
                                           complaint in the above-entitled action for themselves alone, and for no other
                                      26
                                           defendants, admit, deny, and allege as follows:
                                      27
                                                 1.     Answering the allegations contained in paragraph 1, if any, these
                                      28
                                           answering Defendants admit that Plaintiff seeks to invoke this Court’s jurisdiction
                                                                                      1
                                                      DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 2 of 15 Page ID #:47


                                       1   pursuant to 28 U.S.C. § 1331 and that Plaintiff’s 42 U.S.C. § 1983 causes of action
                                       2   amount to federal questions, and that this Court has subject matter jurisdiction over
                                       3   these federal questions. However, these answering Defendants deny that Plaintiff has
                                       4   stated a claim upon which relief may be granted.
                                       5         2.     Answering the allegations contained in paragraph 2, if any, these
                                       6   answering Defendants admit that venue is proper.
                                       7         3.     Answering the allegations contained in paragraph 3, if any, these answer
                                       8   Defendants admit that the Central District of California may also exercise
                                       9   supplemental jurisdiction over Plaintiff’s alleged state claims. However, these
                                      10   answering Defendants deny that Plaintiff has stated a claim upon which relief may be
                                      11   granted.
                                      12         4.     Answering the allegations contained in paragraphs 4, 5, 11-15, inclusive,
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   29- 32, inclusive, 34, 68, 69, 75, 76, 77, 90, and 92, inclusive, these answering
                                      14   Defendants have insufficient information or belief to enable them to answer said
                                      15   paragraphs and, on that ground, deny each and every allegation contained in said
                                      16   paragraphs. Additionally, these answering Defendants generally and specifically deny
                                      17   any allegation that Plaintiff’s rights were violated, and contend that all actions were
                                      18   lawful, justified, reasonable, and done in good faith. Answering the allegations, if any,
                                      19   contained in said paragraphs regarding Doe defendants, these answering Defendants
                                      20   lack sufficient information as to the allegations regarding Doe defendants, and on that
                                      21   basis, deny each and every allegation contained in said paragraphs.
                                      22         5.     Answering the allegations contained in paragraphs 16-18, 33, 40, 41, 43-
                                      23   46, inclusive, 53, 56, 59-62, inclusive, 64, 65, 66, 67, 70, 71, 74, 78, 80-84, inclusive,
                                      24   86, 87, 88, 91, 93, and 94, inclusive, these answering Defendants deny generally, and
                                      25   specifically, each and every allegation contained therein. Additionally, these
                                      26   answering Defendants generally and specifically deny any allegation that Plaintiff’s
                                      27   rights were violated, and contend that all actions were lawful, justified, reasonable,
                                      28   and done in good faith. Answering the allegations, if any, contained in said paragraphs

                                                                                        2
                                                      DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 3 of 15 Page ID #:48


                                       1   regarding Doe defendants, these answering Defendants lack sufficient information as
                                       2   to the allegations regarding Doe defendants, and on that basis, deny each and every
                                       3   allegation contained in said paragraphs.
                                       4         6.      Answering the allegations contained in paragraph 6, these answering
                                       5   Defendants admit that CITY is a California public entity, existing under the laws of
                                       6   the state of California, and organized according to state and local law and the CITY
                                       7   Charter.
                                       8         7.      Answering the allegations contained in paragraphs 7, 8, 9, 10, and 73,
                                       9   these answering Defendants admit that SALVADOR ALATORRE (“ALATORRE”),
                                      10   CHAIREZ, ARCHULETA, and AKNIN were employed by CITY as a LBPD police
                                      11   officers on September 19, 2018 and were “on-duty” at the time of the incident. As to
                                      12   the remaining allegations contained therein, if any, these answering Defendants have
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   insufficient information or belief to enable them to answer the remaining allegations,
                                      14   and each of them, and on that ground, denies each and every remaining allegation
                                      15   contained in said paragraphs. Additionally, these answering Defendants generally and
                                      16   specifically deny any allegation that Plaintiffs’ rights were violated, and contend that
                                      17   all actions were lawful, justified, reasonable, and done in good faith. Answering the
                                      18   allegations, if any, contained in said paragraphs regarding Doe defendants, these
                                      19   answering Defendants lack sufficient information as to the allegations regarding Doe
                                      20   defendants, and on that basis, deny each and every allegation contained in said
                                      21   paragraphs.
                                      22         8.      Answering the allegations in paragraphs 19, 42, 63, 72, 79, 85, and 89,
                                      23   inclusive, these answering Defendants reassert the admissions and denials previously
                                      24   asserted. As to the remaining allegations contained therein, if any, these answering
                                      25   Defendants have insufficient information or belief to enable them to answer the
                                      26   remaining allegations, and each of them, and on that ground, denies each and every
                                      27   remaining allegation contained in said paragraph. Additionally, these answering
                                      28   Defendants generally and specifically deny any allegation that Plaintiff’s rights were

                                                                                       3
                                                      DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 4 of 15 Page ID #:49


                                       1   violated, and contend that all actions were lawful, justified, reasonable, and done in
                                       2   good faith. Answering the allegations, if any, contained in said paragraph regarding
                                       3   Doe defendants, these answering Defendants lack sufficient information as to the
                                       4   allegations regarding Doe defendants, and on that basis, deny each and every
                                       5   allegation contained in said paragraph.
                                       6         9.     Answering the allegations contained in paragraph 20, these answering
                                       7   Defendants admit that ALATORRE and CHAIREZ were patrolling near the 1400
                                       8   block of West 25th Street in Long Beach, California on September 19, 2018.
                                       9   Answering the allegations, if any, contained in said paragraph regarding Doe
                                      10   defendants, these answering Defendants lack sufficient information as to the
                                      11   allegations regarding Doe defendants, and on that basis, deny each and every
                                      12   allegation contained in said paragraph.
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13         10.    Answering the allegations contained in paragraphs 21-26, inclusive,
                                      14   these answering Defendants admit that CHAIREZ witnessed ENCINAS driving a
                                      15   truck and fail to come to a complete stop at a stop sign. These answering Defendants
                                      16   admit that as a result of the aforementioned moving violation, ALATORRE activated
                                      17   the police patrol vehicle’s forward-facing red lights and siren to conduct a traffic stop.
                                      18   These answering Defendants admit that ENCINAS eventually stopped the truck he
                                      19   was driving in a parking lot. These answering Defendants admit that ARCHULETA
                                      20   and AKNIN arrived on scene. These answering Defendants admit that CHAIREZ
                                      21   exited the police patrol vehicle and approached the passenger side of the truck being
                                      22   operated by ENCINAS. These answering Defendants admit that ENCINAS was asked
                                      23   to exit the truck and admit that ENCINAS exited the truck. As to the remaining
                                      24   allegations contained therein, if any, these answering Defendants have insufficient
                                      25   information or belief to enable them to answer the remaining allegations, and each of
                                      26   them, and on that ground, denies each and every remaining allegation contained in
                                      27   said paragraph. Additionally, these answering Defendants generally and specifically
                                      28   deny any allegation that Plaintiff’s rights were violated, and contend that all actions

                                                                                        4
                                                      DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 5 of 15 Page ID #:50


                                       1   were lawful, justified, reasonable, and done in good faith. Answering the allegations,
                                       2   if any, contained in said paragraph regarding Doe defendants, these answering
                                       3   Defendants lack sufficient information as to the allegations regarding Doe defendants,
                                       4   and on that basis, deny each and every allegation contained in said paragraph.
                                       5         11.    Answering the allegations contained in paragraph 27 and 28, these
                                       6   answering Defendants admit that ENCINAS began running from the police officers
                                       7   after exiting the truck. These answering Defendants admit that CHAIREZ, AKNIN,
                                       8   ARCHULETA, and ALATORRE ran towards ENCINAS. As to the remaining
                                       9   allegations contained therein, if any, these answering Defendants have insufficient
                                      10   information or belief to enable them to answer the remaining allegations, and each of
                                      11   them, and on that ground, denies each and every remaining allegation contained in
                                      12   said paragraph. Additionally, these answering Defendants generally and specifically
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                           deny any allegation that Plaintiff’s rights were violated, and contend that all actions
   Long Beach, CA 90802-4664




                                      13
                                      14   were lawful, justified, reasonable, and done in good faith. Answering the allegations,
                                      15   if any, contained in said paragraph regarding Doe defendants, these answering
                                      16   Defendants lack sufficient information as to the allegations regarding Doe defendants,
                                      17   and on that basis, deny each and every allegation contained in said paragraph.
                                      18         12.    Answering the allegations contained in paragraph 35, these answering
                                      19   Defendants admit that ARCHULETA struck ENCINAS with his flashlight. These
                                      20   answering Defendants deny that ENCINAS was not resisting and was not assaultive
                                      21   towards the officers when ARCHULETA struck ENCINAS with his flashlight. As to
                                      22   the remaining allegations contained therein, if any, these answering Defendants have
                                      23   insufficient information or belief to enable them to answer the remaining allegations,
                                      24   and each of them, and on that ground, denies each and every remaining allegation
                                      25   contained in said paragraph. Additionally, these answering Defendants generally and
                                      26   specifically deny any allegation that Plaintiff’s rights were violated, and contend that
                                      27   all actions were lawful, justified, reasonable, and done in good faith. Answering the
                                      28   allegations, if any, contained in said paragraph regarding Doe defendants, these

                                                                                       5
                                                   DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 6 of 15 Page ID #:51


                                       1   answering Defendants lack sufficient information as to the allegations regarding Doe
                                       2   defendants, and on that basis, deny each and every allegation contained in said
                                       3   paragraph.
                                       4         13.    Answering the allegations contained in paragraph 36, these answering
                                       5   Defendants deny that ENCINAS was not resisting and was not assaultive towards the
                                       6   officers at the time CHAIREZ applied force on ENCINAS. As to the remaining
                                       7   allegations contained therein, if any, these answering Defendants have insufficient
                                       8   information or belief to enable them to answer the remaining allegations, and each of
                                       9   them, and on that ground, denies each and every remaining allegation contained in
                                      10   said paragraph. Additionally, these answering Defendants generally and specifically
                                      11   deny any allegation that Plaintiff’s rights were violated, and contend that all actions
                                      12   were lawful, justified, reasonable, and done in good faith. Answering the allegations,
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   if any, contained in said paragraph regarding Doe defendants, these answering
                                      14   Defendants lack sufficient information as to the allegations regarding Doe defendants,
                                      15   and on that basis, deny each and every allegation contained in said paragraph.
                                      16         14.    Answering the allegations contained in paragraph 37, these answering
                                      17   Defendants admit that AKNIN deployed her Taser on ENCINAS and applied two
                                      18   cycles. These answering Defendants deny that ENCINAS was not resisting and was
                                      19   not assaultive towards the officers when AKNIN deployed her Taser and when
                                      20   AKNIN applied two cycles of the Taser on ENCINAS. As to the remaining
                                      21   allegations contained therein, if any, these answering Defendants have insufficient
                                      22   information or belief to enable them to answer the remaining allegations, and each of
                                      23   them, and on that ground, denies each and every remaining allegation contained in
                                      24   said paragraph. Additionally, these answering Defendants generally and specifically
                                      25   deny any allegation that Plaintiff’s rights were violated, and contend that all actions
                                      26   were lawful, justified, reasonable, and done in good faith. Answering the allegations,
                                      27   if any, contained in said paragraph regarding Doe defendants, these answering
                                      28   Defendants lack sufficient information as to the allegations regarding Doe defendants,

                                                                                      6
                                                   DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 7 of 15 Page ID #:52


                                       1   and on that basis, deny each and every allegation contained in said paragraph.
                                       2         15.    Answering the allegations contained in paragraphs 38 and 39, these
                                       3   answering Defendants admit that ENCINAS was handcuffed and arrested. These
                                       4   answering Defendants admit that ENCINAS was taken to the hospital. These
                                       5   answering Defendants specifically and generally deny that the force used by the
                                       6   officers on ENCINAS was unreasonable. As to the remaining allegations contained
                                       7   therein, if any, these answering Defendants have insufficient information or belief to
                                       8   enable them to answer the remaining allegations, and each of them, and on that
                                       9   ground, denies each and every remaining allegation contained in said paragraph.
                                      10   Additionally, these answering Defendants generally and specifically deny any
                                      11   allegation that Plaintiff’s rights were violated, and contend that all actions were
                                      12   lawful, justified, reasonable, and done in good faith. Answering the allegations, if
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   any, contained in said paragraph regarding Doe defendants, these answering
                                      14   Defendants lack sufficient information as to the allegations regarding Doe defendants,
                                      15   and on that basis, deny each and every allegation contained in said paragraph.
                                      16         16.    Answering the allegations contained in paragraphs 47 and 48, these
                                      17   answering Defendants admit that ALATORRE was named as a defendant in the case
                                      18   of Grays v. City of Long Beach, et al., that plaintiff alleged excessive force, that the
                                      19   jury returned a verdict in favor of the plaintiff, and that the jury awarded the plaintiff
                                      20   damages. As to the remaining allegations contained therein, if any, these answering
                                      21   Defendants have insufficient information or belief to enable them to answer the
                                      22   remaining allegations, and each of them, and on that ground, denies each and every
                                      23   remaining allegation contained in said paragraph.
                                      24         17.    Answering the allegations contained in paragraph 49, these answering
                                      25   Defendants admit that ALATORRE was named a defendant in Opsitnick, et al. v. City
                                      26   of Long Beach, et al., that the plaintiffs alleged excessive force, and that the parties
                                      27   reached a settlement prior to trial. As to the remaining allegations contained therein,
                                      28   if any, these answering Defendants have insufficient information or belief to enable

                                                                                        7
                                                    DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 8 of 15 Page ID #:53


                                       1   them to answer the remaining allegations, and each of them, and on that ground,
                                       2   denies each and every remaining allegation contained in said paragraph.
                                       3         18.    Answering the allegations contained in paragraphs 50, 51, and 52, these
                                       4   answering Defendants admit that ALATORRE was named as a defendant in the case
                                       5   of Cash v. City of Long Beach, et al., that ALATORRE struck the plaintiff with a
                                       6   flashlight, that the plaintiff alleged excessive force, and that the parties reached a
                                       7   settlement prior to trial. As to the remaining allegations contained therein, if any, these
                                       8   answering Defendants have insufficient information or belief to enable them to
                                       9   answer the remaining allegations, and each of them, and on that ground, denies each
                                      10   and every remaining allegation contained in said paragraph.
                                      11         19.    Answering the allegations contained in paragraph 54, these answering
                                      12   Defendants admit that CHAIREZ was a named defendant in the case of Gonzalez v.
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   City of Long Beach, et al. and that the plaintiffs allege LBPD police officers violated
                                      14   their Fourth Amendment rights. As to the remaining allegations contained therein, if
                                      15   any, these answering Defendants have insufficient information or belief to enable
                                      16   them to answer the remaining allegations, and each of them, and on that ground,
                                      17   denies each and every remaining allegation contained in said paragraph.
                                      18         20.    Answering the allegations contained in paragraph 55, these answering
                                      19   Defendants admit that CHAIREZ was named as a defendant in the case of Stefano v.
                                      20   City of Long Beach, et al. and that the plaintiff alleged LBPD police officers violated
                                      21   the Fourth Amendment. As to the remaining allegations contained therein, if any,
                                      22   these answering Defendants have insufficient information or belief to enable them to
                                      23   answer the remaining allegations, and each of them, and on that ground, denies each
                                      24   and every remaining allegation contained in said paragraph.
                                      25         21.    Answering the allegations contained in paragraph 57, these answering
                                      26   Defendants admit that ARCHULETA was named a defendant in the case of Clark v.
                                      27   City of Long Beach, et al., that the plaintiff alleged excessive force, and that the parties
                                      28   reached a settlement prior to trial. As to the remaining allegations contained therein,

                                                                                         8
                                                    DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                               Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 9 of 15 Page ID #:54


                                       1   if any, these answering Defendants have insufficient information or belief to enable
                                       2   them to answer the remaining allegations, and each of them, and on that ground,
                                       3   denies each and every remaining allegation contained in said paragraph.
                                       4         22.    Answering the allegations contained in paragraph 58, these answering
                                       5   Defendants admit that ARCHULETA was named a defendant in the case of Estate of
                                       6   Gibson v. City of Long Beach, et al., that the plaintiffs alleged excessive force, and
                                       7   that the parties reached a settlement prior to trial. As to the remaining allegations
                                       8   contained therein, if any, these answering Defendants have insufficient information
                                       9   or belief to enable them to answer the remaining allegations, and each of them, and
                                      10   on that ground, denies each and every remaining allegation contained in said
                                      11   paragraph.
                                      12         23.    Answering the allegations contained in Plaintiff’s Prayer for Relief,
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   including paragraphs (a) through (e), these answering Defendants deny generally, and
                                      14   specifically, each and every allegation, if any, contained therein. These answering
                                      15   Defendants deny that Plaintiff is entitled to any of the relief sought by way of this
                                      16   instant action. Answering the allegations, if any, contained in said paragraphs
                                      17   regarding Doe defendants, these answering Defendants lack sufficient information as
                                      18   to the allegations regarding Doe defendants, and on that basis, deny each and every
                                      19   allegation contained in said paragraph.
                                      20                            FIRST AFFIRMATIVE DEFENSE
                                      21         24.    Plaintiff fails to sate a claim upon which relief can be granted. Therefore,
                                      22   this complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).
                                      23                         SECOND AFFIRMATIVE DEFENSE
                                      24         25.    Defendant City of Long Beach, as a public entity, is immune from
                                      25   liability under the doctrine of respondeat superior in conjunction with 42 U.S.C. §§
                                      26   1981, 1983, 1985, or 1986, and all defendants are immune from liability by virtue of
                                      27   California Government Code §§ 818, 818.2, 818.4, 818.6, 818.8, 844.6, 845.2, 845.4,
                                      28   845.6, 821.6, 820.4 and 820.2.

                                                                                       9
                                                   DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                            Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 10 of 15 Page ID #:55


                                       1                          THIRD AFFIRMATIVE DEFENSE
                                       2         26.    The individual defendants are entitled to qualified immunity as they were
                                       3   performing discretionary functions and are immune from suit because their conduct
                                       4   did not violate any clearly established constitutional rights of which a reasonable
                                       5   person would know. Harlow v. Fitzgerald, 457 U.S. 800 (1982).
                                       6                         FOURTH AFFIRMATIVE DEFENSE
                                       7         27.    Plaintiffs’ claims are barred by the doctrine of collateral estoppel.
                                       8                          FIFTH AFFIRMATIVE DEFENSE
                                       9         28.    That at all times pertinent herein, Long Beach police officers responding
                                      10   to the scene, and each of them, were duly qualified and acting police officers of the
                                      11   City of Long Beach and peace officers of the State of California. That such police
                                      12   officers, and each of them, were at all times mentioned herein, engaged in the
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   performance of their regularly assigned duties in the employment of the City of Long
                                      14   Beach. That the individual police officers, and each of them, at all times pertinent
                                      15   herein, acted in good faith and without malice and are entitled to qualified immunity.
                                      16                          SIXTH AFFIRMATIVE DEFENSE
                                      17         29.    That any injury or damage suffered by Plaintiff, was caused solely by
                                      18   reason of their own wrongful acts and conduct, and not by reason of any unlawful acts
                                      19   or omissions of any defendant. Additionally, Plaintiff has failed to mitigate his
                                      20   damages; and, as such, a damage award, if any, should be reduced accordingly.
                                      21                        SEVENTH AFFIRMATIVE DEFENSE
                                      22         30.    That the Plaintiff has failed to comply with the Government Claims Act,
                                      23   and thus all of the State Causes of Action are barred.
                                      24                         EIGHTH AFFIRMATIVE DEFENSE
                                      25         31.    That the Plaintiff was negligent, or committed a crime, and that said
                                      26   negligence and/or criminal conduct contributed to their damages, if any. Recovery
                                      27   herein is therefore barred to the degree of that negligence and/or criminal conduct.
                                      28

                                                                                      10
                                                   DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                            Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 11 of 15 Page ID #:56


                                       1                           NINTH AFFIRMATIVE DEFENSE
                                       2         32.    That a public employee is not liable for his or her act or omission,
                                       3   exercising due care, in the execution or enforcement of any law, or for his or her
                                       4   discretionary acts.
                                       5                           TENTH AFFIRMATIVE DEFENSE
                                       6         33.    That these defendants and its employees and agents are immune from
                                       7   liability by virtue of California Government Code §§ 844.6, 845.6, 855.8, and 856.
                                       8                          ELEVENTH AFFIRMATIVE DEFENSE
                                       9         34.    Defendant City of Long Beach is immune from an award of punitive
                                      10   damages under both state and federal law; and that an award of punitive damages as
                                      11   to any employee of defendant may violate the 8th and 14th Amendments to the United
                                      12   State Constitution.
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13                          TWELFTH AFFIRMATIVE DEFENSE
                                      14         35.    That the defendants and its employees are immune from liability by
                                      15   virtue of California Government Code §§ 820.4 and 820.
                                      16                         THIRTEENTH AFFIRMATIVE DEFENSE
                                      17         36.    That at all times pertinent herein, the individual defendants had
                                      18   reasonable cause to believe that a public offense had been, and was being, committed
                                      19   in their presence.
                                      20                         FOURTEENTH AFFIRMATIVE DEFENSE
                                      21         37.    Plaintiff’s causes of action under state law set forth in the complaint do
                                      22   not fairly reflect the facts alleged in Plaintiff’s written notice of claim. Therefore,
                                      23   Plaintiff’s state law claims should be dismissed because they do not demonstrate
                                      24   substantial compliance with the Government Claims Act. See State of Calif. Ex rel.
                                      25   Dept. of Transp. v. Sup. Ct. (Hall), 159 Cal.App.3d 331 (1984).
                                      26                         FIFTEENTH AFFIRMATIVE DEFENSE
                                      27         38.    Plaintiff’s Notice of Claim fails to identify the public employees whom
                                      28   allegedly caused the injury when those employees were known to Plaintiff at the

                                                                                      11
                                                    DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                            Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 12 of 15 Page ID #:57


                                       1   time of claim filing in violation of Government Code § 910(e). Therefore, Plaintiff’s
                                       2   state law claims set forth in the complaint fatally deviate from Plaintiff’s written
                                       3   claim and should be dismissed.
                                       4                       SIXTEENTH AFFIRMATIVE DEFENSE
                                       5         39.    Plaintiff’s state law claims should be dismissed because Plaintiff failed
                                       6   to file suit within six months after receiving notice of rejection of the claim.
                                       7   Government Code § 945.6.
                                       8                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                       9         40.    At all times mentioned in the complaint, these answering individual
                                      10   defendants were employed by defendant City of Long Beach and acting in their
                                      11   respective individual capacities. Their alleged actions, if any, were made in good
                                      12   faith, without malice, and/or performed in the reasonable belief that those actions
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   were authorized by and in accordance with existing law and authority.
                                      14                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                      15         41.    Plaintiffs’ rights, privileges, and immunities secured under the
                                      16   Constitution, or Laws of the United States, have not been violated by any alleged
                                      17   action of the defendants.
                                      18                      NINETEENTH AFFIRMATIVE DEFENSE
                                      19         42.    That Plaintiff knew, or should have known, that he was being detained,
                                      20   investigated, or questioned by a peace officer, and had the duty to refrain from using
                                      21   force to resist such arrest, detention, investigation, or questioning
                                      22                       TWENTIETH AFFIRMATIVE DEFENSE
                                      23         43.    Plaintiff is prohibited from pursuing his 42 U.S.C. § 1983 claim as his
                                      24   conviction(s) for the crime(s) at issue has not been reversed, expunged, or called into
                                      25   question by issuance of a writ of habeas corpus; as such, Plaintiff’s § 1983 claim is
                                      26   barred by the doctrine set forth in Heck v. Humphrey, 512 U.S. 477 (1994).
                                      27                     TWENTY FIRST AFFIRMATIVE DEFENSE
                                      28         44.    Plaintiff’s recovery, including his potential recovery of any attorneys’

                                                                                       12
                                                    DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                            Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 13 of 15 Page ID #:58


                                       1   fees, is limited by the Prison Litigation Reform Act.
                                       2                                          PRAYER
                                       3         Wherefore, these answering Defendants pray that:
                                       4         1.      Judgment be rendered in favor of Defendants and against Plaintiff;
                                       5         2.      Plaintiff takes nothing by this action;
                                       6         3.      Defendants be awarded costs, including reasonable attorneys’ fees of
                                       7   suit; and
                                       8         4.      Defendants be awarded such other relief as this Court may deem just
                                       9   and proper.
                                      10         Defendants reserve the right to amend this answer in order to assert any
                                      11   additional affirmative defenses that may be uncovered or made known during the
                                      12   pendency of this case.
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13
                                      14    DATED: September 17, 2020
                                      15                                              CHARLES PARKIN, City Attorney
                                      16
                                      17                                              By: /s/ Matthew M. Peters
                                                                                            MATTHEW M. PETERS
                                      18                                                    Deputy City Attorney
                                      19                                              Attorneys for Defendants
                                                                                      CITY OF LONG BEACH, FERNANDO
                                      20                                              ARCHULETA, AMANDA AKNIN and
                                                                                      ALFREDO CHAIREZ
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                       13
                                                       DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                            Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 14 of 15 Page ID #:59


                                       1                             DEMAND FOR JURY TRIAL
                                       2         Pursuant to Federal Rules of Civil Procedure 38, these answering Defendants
                                       3   demand a trial by jury.
                                       4
                                       5   DATED: September 17, 2020
                                       6                                       CHARLES PARKIN, City Attorney
                                       7
                                       8                                       By:    /s/ Matthew M. Peters
                                       9                                              MATTHEW M. PETERS
                                                                                      Deputy City Attorney
                                      10                                       Attorneys for Defendants
                                                                               CITY OF LONG BEACH, FERNANDO
                                      11                                       ARCHULETA, AMANDA AKNIN and
                                                                               ALFREDO CHAIREZ
                                      12
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                  14
                                                   DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
                            Case 2:20-cv-06988-JFW-AGR Document 10 Filed 09/17/20 Page 15 of 15 Page ID #:60


                                       1                                  PROOF OF SERVICE
                                       2   STATE OF CALIFORNIA   )
                                                                 ) ss
                                       3   COUNTY OF LOS ANGELES )
                                       4   I am employed in the County of Los Angeles, State of California. I am over the age
                                           of eighteen and I am not a party to the within entitled action. My business address is
                                       5   411 W. Ocean Boulevard, 9th Floor, Long Beach, California 90802.
                                       6   On September 17, 2020, I served the within: DEFENDANTS’ ANSWER TO
                                           COMPLAINT; JURY DEMAND
                                       7
                                           on all interested parties in said action, by placing a true copy and/or original thereof
                                       8   enclosed in sealed envelopes address as follows:
                                       9    Gregory Peacock, Esq.                    Nathan A. Oyster (SBN 225307)
                                            LAW OFFICES OF GREGORY
                                      10    PEACOCK                                  Algeria R. Ford (SBN 289016)
                                            4425 Jamboree Rd., Suite 130             BURKE, WILLIAMS & SORENSEN,
                                      11    Newport Beach, CA 92660                  LLP
                                            gregorypeacockesq@gmail.com
                                      12    Tel: 949-292-7478                        444 South Flower Street, Suite 2400
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                                                                     Los Angeles, CA 90071-2953
   Long Beach, CA 90802-4664




                                      13                                             E-mail: aford@bwslaw.com
                                      14                                             E-mail: noyster@bwslaw.com
                                                                                     Tel: 213.236.0600
                                      15                                             Fax: 213.236.2700
                                      16                                             Attorneys for Defendant, Salvador Alatorre
                                      17        BY MAIL: I am “readily familiar” with the firm’s practice of collection and
                                                 processing of correspondence for mailing. Under that practice it would be
                                      18         deposited with the U.S. postal service on that same day with postage thereon
                                                 fully prepaid at Long Beach, California in the ordinary course of business. I
                                      19         am aware that on motion of the party served, service is presumed invalid if
                                                 postal cancellation date or postage meter date is more than one day after date
                                      20         of deposit for mailing in affidavit.
                                      21        BY ELECTRONIC MAIL: In addition to the above service by mail, hand
                                                 delivery, or UPS, I caused said document(s) to be transmitted by scanning the
                                      22         document into a PDF or comparable electronic format and sent that document
                                                 by email transmission.
                                      23
                                           Executed on September 17, 2020, at Long Beach, California.
                                      24
                                                (Federal) I declare that I am employed in the office of a member of the bar of
                                      25         this court at whose direction the service was made.
                                      26                                                            /s/ Vanessa M. Quiroz
                                      27
                                                                                                      Vanessa M. Quiroz
                                      28

                                                                                       15
                                                    DEFENDANTS’ ANSWER TO COMPLAINT; JURY DEMAND
